DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/286,987 has claims 1-21 pending.
Claims 22-25 have been cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa et al. (Pub. No. US2019/0042103 filed on July 31, 2018; hereinafter Stabrawa) in view of Nicol (Pat. No. US/10374981 filed on August 2, 2016; hereinafter Nicol) in view of Stevens et al. (Pub. No. US2009/0182927 published on July 16, 2009; hereinafter Stevens) in view of Kivity et al. (Pub. No. US2013/0132968 published on May 23, 2013; hereinafter Kivity).
Regarding claims 1, 8, and 15, Stabrawa disclose the following: 
A method comprising: 
receiving, by a firmware from an originating software, an asynchronous request for an instruction of an algorithm for compression of data, the firmware operating on a first processor, and the originating software operating on a second processor; 
(Stabrawa teaches receiving, by a firmware [0067] from an originating software or application logic [0166], an asynchronous request, e.g. “Asynchronous data resiliency operations may be initiated (1202) upon an explicit request” [0166], for an instruction, e.g. one of the “forms of data translation” [0186], of an algorithm for compression of data, e.g. “Compression and/or decompression may be performed using any one or more compression schemes, such as Lempel-Ziv (LZ), DEFLATE, Lempel-Ziv-Welch (LZW), Lempel-Ziv-Renau (LZR), Lempel-Ziv-Oberhumer (LZO), Huffman encoding, LZX, LZ77, Prediction by Partial Matching (PPM), Burrows-Wheeler transform (BWT), Sequitur, Re-Pair, arithmetic code, and/or other scheme” [0093], the firmware operating on a first processor – see example of firmware on processor for a first memory appliance [0040], and the originating software operating on a second processor – see example of operating system software on a second memory appliance [0040])
issuing, by the firmware, a synchronous request to the first processor to cause the processor to execute the instruction synchronously; 
(Stabrawa teaches issuing, by the firmware [0067], a synchronous request to the first processor to cause the processor to execute the instruction synchronously [0185], e.g. “Upon starting synchronization of source and target resiliency set members the resiliency logic for a first region (a first resiliency logic) 216a, may select (1302) a portion of the first region to synchronize. Upon selecting (1302) the portion, the first resiliency logic 216a and/or another logic, such as a data digesting logic, may compute (1304) a digest for the portion. Upon computing (1304) a digest for the portion, the first resiliency logic 216a may send (1306) the digest to a second resiliency logic 216b. Upon sending (1306) the digest, the first resiliency logic 216a may determine (1308) if there are more portions to synchronize.” [0127])
determining, by the firmware, whether an interrupt is received from the first processor with respect to the first processor executing the instruction; and 
(Stabrawa teaches determining, by the firmware, whether an interrupt is received [0090] from the first processor with respect to the first processor [0040] executing the instruction [0186], e.g. “The observer logic 218 may perform actions without knowledge of the memory access operations periodically, prior to system shutdown, according to a schedule, or in response to a particular event, such as a hardware interrupt” [0090])
retrying, by the firmware, the issuance of the synchronous request each time the interrupt is received for a number of times until a retry threshold is reached; and 
(Stabrawa teaches retrying, by the firmware, the issuance of the synchronous request each time the interrupt is received [0090] for a number of times, e.g. “zero or more retry operations0 [0130]”, until a retry threshold is reached [0130-0131, 0182], e.g. “The client logic 312 may optionally perform (728) zero or more retry operations until the failed operation succeeds and/or until some condition is met, such as a maximum number of retries being exceeded” [0130])

However, Stabrawa does not disclose the following:
(1)	determining, by the firmware, whether an interrupt is received from the first processor with respect to the first processor executing the instruction in a form of a dedicated indication to the firmware in a case of an abort due to the interrupt being required to be taken in an event of a failure of the synchronous request;
(2)	the indicator indicating that the synchronous request is expected to work on retry despite the failure 
Nonetheless, this feature would have been made obvious, as evidenced by Nicol.
 (1) (Nicol teaches determining, by the firmware, whether an interrupt is received from the first processor with respect to the first processor [Column 12, Line 1] executing the instruction in a form of a dedicated indication to the firmware [Column 9, Lines 1-25] in a case of an abort due to the interrupt being required to be taken in an event of a failure of the synchronous request, e.g. “an error condition occurs where the FIFO FULL signal is active, yet valid data is still being sent from the synchronous circuit” [Column 9, Lines 7-9])
(2) (Nicol teaches that the indicator indicating that the synchronous request is expected to work on retry despite the failure, e.g. “The ASYNCH LOST signal can trigger a restart of the asynchronous circuit, or in some cases, can trigger a restart of the entire integrated circuit/system of the synchronous stage, interface stage, and asynchronous stage” [Column 9, Lines 19-23])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Stabrawa with the teachings of Nicol. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Modify the determining step of Nicol with the teachings of Stabrawa.
The motivation would have been as follows: “In this manner the data from the synchronous circuit is paced as the data is transferred to the asynchronous circuit” [Column 9, Lines 23-25 – Nicol].

However, Stabrawa in view of Nicol does not disclose the following:
returning, by the firmware, an asynchronous response with an indicator set to on upon the retry threshold being reached, 
Nonetheless, this feature would have been made obvious, as evidenced by Stevens.
(Stevens teaches returning, by the firmware or CP millicode [0033], an asynchronous response with an indicator set to on, e.g. “an SLSB state of x'AF' with a unique SBALF error code” [0033], upon the retry threshold being reached, e.g. “All SBALs exceeding the limit would be rejected with an SLSB state of x'AF' 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Stabrawa in view of Nicol with the teachings of Stevens. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the returning step of Stevens by the firmware of Stabrawa in view of Nicol. 
The motivation would have been as follows: “If the CP millicode 161 can only complete a subset of multiple SBALs in a multiple SBAL move, then this would be considered a partial completion…This would be a retry-able non-permanent error” [0035 – Stevens].

However, Stabrawa in view of Nicol in view of Stevens does not disclose the following:
and the indicator enabling the originating software to execute a synchronous fallback path to ensure completion of the instruction.
Nonetheless, this feature would have been made obvious, as evidenced by Kivity.
(Kivity discloses the indicator enabling the originating software to execute a synchronous fallback path to ensure completion of the instruction [0038-0039], e.g. “…where an I/O request is received from a thread operating with a main stack…When an I/O request is encountered by this thread, it submits the I/O request to the kernel space for processing” [0038] and “Then, at block 230, the I/O request is processed synchronously using the alternate stack” [0039])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Stabrawa in view of Nicol in view of Stevens with the teachings of Kivity. 
Stevens with the enable synchronous fallback executed by Kivity, therefore using the indicator to enable the originating software to execute a synchronous fallback.
The motivation would have been as follows: “More specifically, embodiments of the invention introduce an alternate stack, in addition to a main stack, in the kernel for a single thread in order to optimize asynchronous I/O. When a thread issues any I/O requests, an alternate stack is allocated and begins processing the I/O request synchronously. If the kernel blocks while running in alternate stack, then it switches back to the main stack instead of blocking the entire thread. When the alternate stack is woken, the kernel is modified to interrupt the thread to switch to the alternate stack, which has higher priority than the main stack” [0020 – Kivity].
Regarding claims 2, 9, and 16, Stabrawa in view of Nicol in view of Stevens in view of Kivity disclose the following: 
wherein the originating software issues a request block, as the asynchronous request, for the instruction to the firmware.  
(Stabrawa
Regarding claims 3, 10, and 17, Stabrawa in view of Nicol in view of Stevens in view of Kivity disclose the following: 
wherein the firmware returns an asynchronous response with the indicator set to off if the first processor completed the instruction.  
(Stabrawa teaches that the firmware [0067] returns an asynchronous response with the indicator set to off if the first processor completed the instruction [0131, 0183], e.g. “notify (712, 732) the corresponding observer logics 218a 218b of the completed multi-write operation” [0131] and “the status for a portion and/or for a request may be fully synchronized, such as if the corresponding request(s) have been completed successfully and/or no other requests have been received for the corresponding portions” [0183])
Regarding claims 4, 11, and 18, Stabrawa in view of Nicol in view of Stevens in view of Kivity disclose the following: 
wherein the originating software does not issue the synchronous request.  
(Stabrawa teaches that the originating software does not issue the synchronous request, e.g. “the resiliency logic for a first region (a first resiliency logic) 216a, may select (1302) a portion of the first region to synchronize” [0185])
Regarding claims 5, 12, and 19, Stabrawa in view of Nicol in view of Stevens in view of Kivity disclose the following: 
wherein not receiving the interrupt by the firmware from the first processor indicates that the processor has executed the instruction to completion.  
(Stevens teaches not receiving the interrupt by the firmware from the first processor indicates that the processor has executed the instruction to completion [0034] – see evidence of completed instruction below: 
“Under normal conditions, write completion processing is similar to existing SIGA-w processing” [0034])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Stabrawa in view of Nicol with the teachings of Stevens. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Stevens with respect to the interrupt by the firmware of Stabrawa in view of Nicol. 
The motivation would have been as follows: “If all SBALs are successfully processed, the SIGA completes with Condition Code 0 (CC0) and each SLSB is updated to indicate complete (i.e., the original buffer empty state). All SBALs are then processed for write completion” [0034 – Stevens].
Regarding claims 6, 13, and 20, Stabrawa in view of Nicol in view of Stevens in view of Kivity disclose the following: 
wherein receiving the interrupt by the firmware from the processor indicates that the processor failed to execute the instruction to completion.  
(Stevens teaches receiving the interrupt by the firmware, or CP millicode 161,  from the processor [0031, 0033] indicates that the processor failed to execute the instruction to completion [0035] – see releveant evidence below: 
- “the CP millicode 161 drives the target (read side) thin interrupt logic” [0031] 
- “If the device driver were to exceed a specified limit on the number of SBALs per multiple move command, this could be tolerated by the CP millicode 161 and not be considered a permanent error. Instead the CP millicode 161 would simply stop processing (transmitting) SBALs at the predefined limit. All SBALs exceeding the limit would be rejected with an SLSB state of x'AF' with a unique SBALF error code indicating SIGA write multiple limit exceeded” [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Stabrawa in view of Nicol with the teachings of Stevens. 
Stevens with respect to the interrupt by the firmware of Stabrawa in view of Nicol.
The motivation would have been as follows: “This would be a retry-able non-permanent error. All SBALs that are not processed are updated with an SLSB state of "Out of Buffer Error State" (x'AF') with an error code of target buffers not empty” [0035 – Stevens].
Regarding claims 7, 14, and 21, over Stabrawa in view of Nicol in view of Stevens in view of Kivity discloses the following: 
wherein the firmware returns a request block, as the asynchronous response, to the originating software.  
(Nicol teaches that the firmware [Column 14, Line 15] returns a request block in the form of a signal, as the asynchronous response [Column 9, Lines 15-25], to the originating software [Column 14, Line 15], e.g. “This signal can indicate a condition where the asynchronous circuit has failed and is no longer retrieving data from the FIFO 520. The ASYNCH LOST signal can trigger a restart of the asynchronous circuit, or in some cases, can trigger a restart of the entire integrated circuit/system of the synchronous stage, interface stage, and asynchronous stage” [Column 9, Lines 15-25])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Stabrawa with the teachings of Nicol. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Nicol with respect to the firmware and originating software of Stabrawa.
The motivation would have been as follows: “Data is en-queued to a FIFO 520 from a synchronous circuit, and de-queued to an asynchronous circuit” [Column 8, Lines 51-53 – Nicol]. 


Response to Arguments
 Applicant’s arguments/remarks, see “REMARKS”, filed February 25, 2021, with respect to claims 1-21 have been respectfully considered. However, the arguments are moot in view of a new grounds of rejection. 
Examiner applied teachings of Nicol (Pat. No. US/10374981 filed on August 2, 2016; hereinafter Nicol) to meet the amended claim limitations, as presented by Applicant.
Claims 1-21 are unpatentable over prior art combinations of record.  
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        June 1, 2021
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199